           Case 2:20-cv-00586-APG-VCF Document 24 Filed 02/02/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      DEIDRE ROBERTS,
4
                            Plaintiff,
5                                                           2:20-cv-00586-APG-VCF
      vs.                                                   ORDER
6     AARGON AGENCY, INC. d/b/a AARGON
      COLLECTION AGENCY AND John Does 1-25,
7
                            Defendant.
8
            Before the Court is Deidre Roberts v. Aargon Agency, Inc., et al., case number 2:20-cv-00586-
9
     APG-VCF.
10
            On October 22, 2020, the Court was notified that the parties reached a settlement in this matter.
11
     The Court ordered the parties to file a proposed stipulation and order for dismissal by December 23, 2020.
12
     (ECF No. 23). To date, no proposed stipulation and order for dismissal has been filed by the parties.
13
            Accordingly,
14
            IT IS HEREBY ORDERED that a telephonic status hearing is 10:00 AM, February 23, 2021.
15
            The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
16
     five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
17
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
18
     proceedings is prohibited.
19
            DATED this 2nd day of February, 2021.
20
                                                                  _________________________
21                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25
